Case 0:19-cv-61603-WPD Document 1 Entered on FLSD Docket 06/26/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

 LAUREEN HAVEL-GOLDFARB,

               Plaintiff,
 v.

 SAFE N STEADY, INC.,
 JAMES D. GOLDBERG,
 CATHI B. GOLDBERG,

             Defendants.
 __________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

        Plaintiff, LAUREEN HAVEL-GOLDFARB, brings this action against Defendants, SAFE

 N STEADY, INC., JAMES D. GOLDBERG, and CATHI B. GOLDBERG, pursuant to the Fair

 Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff LAUREEN HAVEL-GOLDFARB was a resident of

 the State of Florida and an “employee” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Plaintiff was a resident of the State of Florida and an employee

 in the domestic service of a household and performing a variety of household services as defined

 by the FLSA under 29 U.S.C. § 202.

 4.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

 recurring basis within the meaning of the FLSA.

 5.     At all times material hereto, Defendant, SAFE N STEADY, INC., was a Florida corporation

 with its principal place of business in South Florida, engaged in commerce in the field of home




                                                  1
Case 0:19-cv-61603-WPD Document 1 Entered on FLSD Docket 06/26/2019 Page 2 of 3



 healthcare, at all times material hereto was the “employer” of Plaintiff as that term is defined under

 statutes referenced herein, engaged along with its employees in interstate commerce, and has

 annual gross sales and/or business volume of $500,000 or more.

 6.       Defendant, JAMES D. GOLDBERG, is a resident of Palm Beach County, Florida and was,

 and now is, a manager of Defendant, SAFE N STEADY, INC., controlled Plaintiff’s duties, hours

 worked, and compensation, and managed the day-to-day operations of SAFE N STEADY, INC..

 Accordingly, JAMES D. GOLDBERG was and is an “employer” of the Plaintiff within the

 meaning of 29 U.S.C. §203(d).

 7.       Defendant, CATHI B. GOLDBERG, is a resident of Palm Beach County, Florida and was,

 and now is, a manager of Defendant, SAFE N STEADY, INC., controlled Plaintiff’s duties, hours

 worked, and compensation, and managed the day-to-day operations of SAFE N STEADY, INC..

 Accordingly, CATHI B. GOLDBERG was and is an “employer” of the Plaintiff within the meaning

 of 29 U.S.C. §203(d).

 8.       Two or more of Defendants’ employees handled tools, supplies, and equipment

 manfuactured outside Florida in furthernace of their business including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 9.       Plaintiff LAUREEN HAVEL-GOLDFARB worked for Defendants as a home health aide.

 10.      Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.

 11.      Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 12.      Defendants have knowingly and willfully refused to pay Plaintiff her legally-entitled

 wages.




                                                   2
Case 0:19-cv-61603-WPD Document 1 Entered on FLSD Docket 06/26/2019 Page 3 of 3



 13.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 14.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 15.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-14 above as if

 set forth herein in full.

 16.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 17.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791




                                                   3
